AO 72A

(Rev, 8/82)

 

Case 2:16-cv-00128-LGW-BWC Document 92 Filed 06/17/19 Page 1 of1

Iu the Gnited States District Court
for the Southern District of Georgia
Brunswick Division

ROBERT CASTLEBERRY,
Plaintiff,
Vv.

2:16-CV-128
CAMDEN COUNTY,

 

Defendant.
ORDER

Before the Court is the Parties’ joint stipulation of

dismissal, dkt. no. 91, wherein they notify the Court that

they wish to dismiss all claims asserted in this action with

prejudice. The stipulation complies with Federal Rule of
Civil Procedure 41(a) (1) (A) (ii). Accordingly, all claims
asserted in this action are dismissed with prejudice. Each

party shall bear its own attorneys’ fees and costs. The Clerk
of Court is DIRECTED to close this case.

SO ORDERED, this 17th day of June, 2019.

r_

HON. LISA GODBEY “WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 
